In an action in the nature of ejectment, in which the defendant asserted a counterclaim for reformation of the lease between the parties, the plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered December 10, 1964 after a non jury trial, upon the court’s decision, as dismissed the complaint (and the summary dispossess proceeding consolidated therewith) and taxed costs against the plaintiff in the sum of $170. Judgment, insofar as appealed from, reversed on the law and the facts, without costs, and the action remitted to the Trial Term for further proceedings consistent herewith. Findings of fact inconsistent herewith are reversed, and new findings are made as indicated herein. The lease demises to the tenant (the defendant) two stores on the premises “ and so much of the basement thereunder ”. This language, describing the area demised, is susceptible of no other interpretation than that it granted possession to the tenant of only that part of the basement directly beneath the stores in question. Although the evidence indicates a contrary intention, where the preliminary negotiations are consummated by a written agreement the writing supersedes all previous understandings and the intent of the parties must be ascertained from the lease. There was no mutual mistake between the parties herein requiring reformation. The plaintiff purchased the premises during the effective period of the lease and had a right to rely on the terms of said lease, as set forth therein. If there was mistake here, it was between defendant and the plaintiff’s predecessor. Moreover, plaintiff when he purchased the premises informed defendant that he was not entitled to the entire basement. Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.